                                                             1   ARIEL E. STERN, ESQ.
                                                             2   Nevada Bar No. 8276
                                                                 JAMIE K. COMBS, ESQ.
                                                             3   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: jamie.combs@akerman.com

                                                             8   Attorneys for Ditech Financial LLC f/k/a
                                                                 Green Tree Servicing LLC
                                                             9
                                                                                                   UNITED STATES DISTRICT COURT
                                                            10
                                                                                                           DISTRICT OF NEVADA
                                                            11
                                                                 DITECH FINANCIAL LLC f/k/a GREEN TREE                         Case No.: 3:16-cv-00351-MMD-CBC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 SERVICING LLC,
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                    Plaintiff,                  STIPULATION REGARDING
AKERMAN LLP




                                                            14                                                                  DISPOSITIVE MOTION DEADLINE
                                                                                                                                GIVEN BANKRUPTCY COURT'S
                                                                 vs.                                                            IMPOSITION OF AUTOMATIC STAY
                                                            15
                                                                 DORADO HOMEOWNERS ASSOCIATION;
                                                            16
                                                                 LAS VEGAS DEVELOPMENT GROUP, LLC;
                                                            17   THUNDER PROPERTIES, INC.; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.,
                                                            18
                                                                                                   Defendants.
                                                            19

                                                            20           Plaintiff Ditech Financial LLC f/k/a Green Tree Servicing LLC (Ditech) and Defendants Las
                                                            21   Vegas Development Group, LLC (LVDG), and Thunder Properties, Inc. (Thunder) (collectively,
                                                            22   the Parties)1 by and through their respective counsel of record, stipulate as follows:
                                                            23           1.       This lawsuit involves quiet title/declaratory relief and other claims related to a non-
                                                            24   judicial homeowner's association foreclosure sale conducted pursuant to NRS 116.
                                                            25           2.       On March 6, 2019, Ditech filed a Notice of Bankruptcy Filing and Imposition of
                                                            26   Automatic Stay.
                                                            27   1
                                                                  The clerk entered a default against defendant Nevada Association Servicers, Inc. on February 23, 2017.
                                                                 (Doc. No. 22). Ditech and Dorado Homeowners Association are in the process of finalizing a settlement of Ditech's
                                                            28   claims against Dorado.
                                                                                                                          1
                                                             1          3.      As described in the notice, on February 11, 2019, Ditech Holding Corporation (f/k/a

                                                             2   Walter Investment Management Corp.) and its debtor affiliates, as debtors and debtors in possession,

                                                             3   each commenced a voluntary case under chapter 11 of title 11 of the Bankruptcy Code in the United

                                                             4   States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”). The

                                                             5   Chapter 11 Cases are being jointly administered under Case No. 19-10412 (JLG).

                                                             6          4.      It is possible Defendant's affirmative defenses could be construed as a claim against

                                                             7   Ditech, that continuing the litigation may raise claims against Ditech, and that the claims asserted

                                                             8   herein call for equitable remedies declaring the parties' respective interests in the subject real
                                                             9   property in connection with a challenged foreclosure.
                                                            10          5.      In an abundance of caution, and to ensure compliance with the bankruptcy court's
                                                            11   automatic stay and that no party is prejudiced by continuing the prosecute this matter, Ditech is
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   seeking further direction from the bankruptcy court on whether it can proceed with this action.
                      LAS VEGAS, NEVADA 89134




                                                            13          6.      The Parties stipulate the dispositive motion deadline, currently set for March 7, 2019
AKERMAN LLP




                                                            14   (ECF No. 55) will be re-set after the bankruptcy court issues an order lifting the stay and/or
                                                            15   confirming no stay is in effect for this action.
                                                            16   ...
                                                            17   ...
                                                            18   ...

                                                            19   ...

                                                            20   ...

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                    2
                                                             1          7.      The Parties will file a joint status report on or before April 9, 2019, advising the court

                                                             2   of the status of the bankruptcy court's automatic stay and setting a deadline for dispositive motions

                                                             3   as applicable (assuming the stay issue is resolved).

                                                             4
                                                                        DATED this 7th day of March, 2019.
                                                             5

                                                             6    AKERMAN LLP                                           ROGER P. CROTEAU & ASSOCIATES, LTD
                                                             7                                                          /s/ Timothy Rhoda____________________
                                                                  /s/ Jamie K. Combs
                                                                  Ariel E. Stern, Esq.                                  Roger P. Croteau
                                                             8                                                          Nevada Bar No. 4958
                                                                  Nevada Bar No. 8276
                                                                                                                        Timothy Rhoda
                                                             9    Jamie K Combs, Esq.                                   Nevada Bar No.7878
                                                                  Nevada Bar No. 13088                                  9120 West Post Road, Suite 100
                                                            10    1635 Village Center Cir., Suite 200                   Las Vegas, Nevada 89148
                                                                  Las Vegas, Nevada 89144                               702-254-7775 (phone)
                                                            11                                                          702-228-7719 (fax)
                                                                  Attorneys for Plaintiff Ditech Financial LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                          Attorneys for Las Vegas Development Group,
                                                                                                                        LLC & Thunder Properties, Inc.
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14                                                   ORDER
                                                            15                                          IT IS SO ORDERED:
                                                            16
                                                                                                        _________________________________________
                                                            17                                          UNITED STATES DISTRICT COURT JUDGE

                                                            18
                                                                                                                March 11, 2019
                                                                                                        DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    3
